812 F.2d 1406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy BURDEN, Plaintiff-Appellant,v.Officer GRAVEDONI, Defendant-Appellee.
No. 86-1761.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's judgment dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
At the time he filed his complaint, the plaintiff was a prisoner at the Marquette Branch Prison in Michigan.  The defendant was a guard at the prison.  The complaint alleges that the guard assaulted and robbed the plaintiff with a pen in his hand.  The defendant responded that he merely grabbed some grievance forms away from the plaintiff without touching him.


3
The district court held that, even construing the facts in favor of the plaintiff, any physical contact was brief, minimal, and of an isolated nature.  Therefore, the incident did not rise to the level of cruel and unusual punishment under the eighth amendment.   Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir.), cert. denied sub nom.  Employee-Officer John v. Johnson, 414 U.S. 1033 (1973).  We agree with this conclusion of the district court.   See also Lewis v. Downs, 774 F.2d 711, 713 (6th Cir.1985) (per curiam ) (Sec. 1983 does not provide a remedy for every intrusion by a state official upon a citizen's bodily integrity).


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.